JUDGMENT

                                  Court of Appeals
                            First District of Texas
                                  NO. 01-13-00796-CV

   TODD PENCARINHA, STEVEN MARSHALL, AND ALTIRAS INDUSTRIAL
                     SERVICES, LLC, Appellants

                                           V.

               EMERGENT INDUSTRIAL SOLUTIONS, LP, Appellee

   Appeal from the 334th District Court of Harris County. (Tr. Ct. No. 2011-10780).

      Appellants and appellee have filed an “Agreed Joint Motion to Dismiss Appeal.”
After due consideration, the Court grants the motion to dismiss the appeal. Accordingly,
the Court dismisses the appeal.

      The Court orders that costs shall be taxed against the party incurring same.

      The Court orders that this decision be certified below for observance.

Judgment rendered March 31, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Bland and Huddle.